DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Venglarik on 05/05/2021.

The application has been amended as follows: 
CLAIMS:
1.	(Previously Presented) A method performed by a gateway in a communication system, the method comprising:
receiving, from a core network node, a downlink packet including header information, the header information including a value identifying an internet protocol (IP) multimedia subsystem (IMS) service;
 generating a downlink data notification message including paging policy information, the paging policy information including the value identifying the IMS service; and
transmitting, to a mobility management entity, the downlink data notification message,
wherein the paging policy information indicates that the mobility management entity identifies a paging strategy for the IMS service based on the paging policy information, and
wherein the paging strategy includes information on a retransmission associated with a paging.

2. 	(Canceled)

3.	(Previously Presented) The method of claim 1, wherein the paging strategy for the IMS service is used to perform a procedure associated with the paging by the mobility management entity.

4.	(Previously Presented) The method of claim 1, wherein the paging strategy for the IMS service is configured in the mobility management entity based on the paging policy information.

5.	(Previously Presented) The method of claim 1, wherein the paging policy information is associated with a quality of service class identifier (QCI) 5.

6.	(Previously Presented) A gateway in a communication system, the gateway comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive, from a core network node, a downlink packet including header information, the header information including a value identifying an internet protocol (IP) multimedia subsystem (IMS) service, 
generate a downlink data notification message including paging policy information, the paging policy information including the value identifying the IMS service, and 
transmit, to a mobility management entity, the downlink data notification message,
wherein the paging policy information indicates that the mobility management entity identifies a paging strategy for the IMS service based on the paging policy information, and
wherein the paging strategy includes information on a retransmission associated with a paging.

7. 	(Canceled)

8.	(Previously Presented) The gateway of claim 6, wherein the paging strategy for the IMS service is used to perform a procedure associated with the paging by the mobility management entity.

9.	(Previously Presented) The gateway of claim 6, wherein the paging strategy for the IMS service is configured in the mobility management entity based on the paging policy information.

10.	(Previously Presented) The gateway of claim 6, wherein the paging policy information is associated with a quality of service class identifier (QCI) 5.

11.	(Currently Amended) A method performed by a mobility management entity in a communication system, the method comprising:
receiving, from a gateway, a downlink data notification message for a downlink packet;
identifying that the downlink data notification message includes paging policy information, the paging policy information including a value identifying an internet protocol (IP) multimedia subsystem (IMS) service;
identifying a paging strategy for the IMS service based on the paging policy information, the paging strategy including information on a retransmission associated with a paging; and
performing a procedure associated with the paging based on the paging strategy, wherein the value identifying the IMS service is included in header information of the downlink packet transmitted from a core network node to the gateway.

12.-13.	(Canceled)

14.	(Previously Presented) The method of claim 11, wherein the paging policy information is associated with a quality of service class identifier (QCI) 5.

15.	(Previously Presented) The method of claim 11, wherein the downlink packet includes general packet radio service tunneling protocol user plane (GTP-U) packet.

16.	(Currently Amended) A mobility management entity in a communication system, the mobility management entity comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
receive, from a gateway, a downlink data notification message for a downlink packet,
identify that the downlink data notification message includes paging policy information, the paging policy information including a value identifying an internet protocol (IP) multimedia subsystem (IMS) service,
identify a paging strategy for the IMS service based on the paging policy information, the paging strategy including information on a retransmission associated with a paging, and
perform a procedure associated with the paging based on the paging strategy,
wherein the value identifying the IMS service is included in header information of the downlink packet transmitted from a core network node to the gateway.

17.-18.	(Canceled)

19.	(Previously Presented) The mobility management entity of claim 16, wherein the paging policy information is associated with a quality of service class identifier (QCI) 5.

20.	(Previously Presented) The mobility management entity of claim 16, wherein the downlink packet includes general packet radio service tunneling protocol user plane (GTP-U) packet.

21.-24. (Canceled)

25. 	(Previously Presented) The method of claim 1, wherein the paging strategy for the IMS service is different from a paging strategy for other service.

26. 	(Previously Presented) The gateway of claim 6, wherein the paging strategy for the IMS service is different from a paging strategy for other service.

27. 	(Previously Presented) The method of claim 11, wherein the paging strategy for the IMS service is different from a paging strategy for other service.

28. 	(Canceled)

29. 	(Previously Presented) The mobility management entity of claim 16, wherein the paging strategy for the IMS service is different from a paging strategy for other service.

30. 	(Canceled)

Allowable Subject Matter

Claims 1, 3-6, 8-11, 14-16, 19, 20, 25-27, and 29, allowed.
The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 04/28/2021, the prior art references (Nishida ‘534’, Olsson, and Nishida ‘438’) does not teach the at least indicated portion of the claim of a method performed by a gateway in a communication system, the method comprising: receiving, from a core network node, a downlink packet including header information, the header information including a value identifying an internet protocol (IP) multimedia subsystem (IMS) service; generating a downlink data notification message including paging policy information, the paging policy information including the value identifying the IMS service; and transmitting, to a mobility management entity, the downlink data notification message, wherein the paging policy information indicates that the mobility management entity identifies a paging strategy for the IMS service based on the paging policy information, and wherein the paging strategy includes information on a retransmission associated with a paging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US Publication No. 20120057496), discussed the concept of paging User Equipment in a communication system, wherein the UE responds to the paging and the core network control plane entity sends an initial UE bearer request message to the NB, the core network control plane entity may establish only part of bearers of a PDN connection, where the PDN connection is the PDN connection that sends the downlink data notification message; the core network control plane entity determines the paging range according to the APN carried in the paging indicator information in the downlink data notification message (see fig. 5, and pp0051).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645